Title: To George Washington from the Commissioners for the District of Columbia, 13 April 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir
          [Washington] City 13th April 1796.
        
        Our Principal surveyor Mr Freeman has applied to us to recommend him to an Appointment for laying out the Lines

under the direction of General Knox: His good Conduct whilst in public Employment entitles him to our Recommendation & We with pleasure give it. Mr Freeman wou’d be usefull to us in the City for some Months yet, but We cannot blame his seeking a just Occasion to advance his fortune. We have found him steady, sober, & attentive to business & believe him to be very much a master of the Business he professes.
        We forbear to say any thing respecting the affairs of the City, presuming our Letters to Mr White on that subject are communicated to you. We have the honor to be with great Respect Sir Yr mo. obt servts
        
          Gusts ScottWilliam Thornton
        
      